FRIEDMAN, Judge,
dissenting.
I believe that the majority has incorrectly interpreted the meaning of “effecting the seizure”1 and, thus, has inappropriately precluded the Erie County District Attorney from receiving an equitable portion of the seized proceeds. Accordingly, I must dissent.
The majority limits the definition of “effecting the seizure” to the actual physical taking of the property sought to be forfeited. In doing so, the majority reasons that “Section 6801(g) specifically provides for the distribution of forfeited property only to those agencies having substantial involvement in effecting the seizure, not those whose efforts collaterally aided the Attorney General’s abil*96ity to have the property forfeited.” Majority op. at 95. I disagree with this narrow definition and subsequent analysis.
The General Assembly specifically included the term “effecting” within Section 6801(g); it did not simply use the term “seizing,” which would support the majority’s argument. If the legislature intended that property be distributed to the authorities seizing the property, then it would have plainly said so. However, by using the terminology “effecting the seizure,” the legislature broadened the scope of seizure beyond the initial, perhaps temporary, physical taking of the property.
Black’s Law Dictionary defines “effect” as “[tjhat which is produced by an agent or cause; result; outcome; consequence.” Black’s Law Dictionary 459-60 (5th ed. 1979). Furthermore, Webster’s Third New International Dictionary defines “effect” as “to bring about esp. through successful use of factors contributory to the result.” Webster’s Third New International Dictionary 724 (1986). Guided by these definitions, I would conclude that the phrase “effecting the seizure” clearly means contributing to the establishment of the Commonwealth’s right to take and, ultimately, acquire permanent possession of the property through forfeiture.
The majority correctly points out that for property to be seized and forfeited, neither a criminal prosecution nor a conviction is required. Commonwealth v. 502-504 Gordon St., 147 Pa.Commonwealth Ct. 330, 607 A.2d 839 (1992), aff'd, 535 Pa. 515, 636 A.2d 626 (1994). However, when, as here, a criminal prosecution precedes an adjudication on the forfeiture petition of the Attorney General, that prosecution has a significant effect upon the success of the subsequent petition for forfeiture. As such, a successful criminal prosecution contributes greatly to determining whether property is forfeitable. Here, the Attorney General filed a forfeiture petition four days after Artello’s arrest and seizure of his property. Yet, the trial court delayed its adjudication on the forfeiture petition until after the criminal trial of Artello, the in rem property owner who was subsequently convicted of the relevant criminal charges.2 Thus, it is apparent that this conviction had a profound effect on the forfeiture proceeding.3 As such, the District Attorney should be entitled to an equitable portion of the seized proceeds.
Accordingly, I would affirm the trial court’s order.

. Section 6801(g) of the Forfeiture Act, 42 Pa. C.S. § 6801(g), provides that:
If both municipal and State law enforcement authorities were substantially involved in effecting the seizure, the court having jurisdiction over the forfeiture proceedings shall equitably distribute the properly between the district attorney and the Attorney General.


. We note that the Attorney General would have no authority to prosecute Artello’s criminal conduct under the prohibitions of the Commonwealth Attorneys Act. Section 205(a)(l)-(8) of the Commonwealth Attorneys Act, Act of October 15, 1980, P.L. 950, No. 164, as amended, 71 P.S. § 732-205(a)(1)-(8); Commonwealth v. Goodman, 347 Pa.Superior Ct. 403, 500 A.2d 1117 (1985).


. The majority notes that if it were to adopt the District Attorney’s interpretation of Section 6801(g), then it would follow that local law enforcement agencies would automatically receive a portion of the forfeited property solely seized by the State Police and for which they expended no effort or funds. However, I believe that statement is incorrect. In my opinion, local law enforcement agencies would only be entitled to such proceeds if they successfully prosecuted the criminal defendant prior to the forfeiture proceeding.